Title: To James Madison from Richard O’Brien, 14 May 1802 (Abstract)
From: O’Brien, Richard
To: Madison, James


14 May 1802, Algiers. Reports sailing of twelve Algerine corsairs since 29 Mar.; so far they have “sent in” two Neapolitan ships, two Spanish vessels, and two French brigs. One American and two Swedish frigates were patroling Tripoli on 31 Mar.; at that date no captures had been made by Tripolitan corsairs, all of which were then in port. “There Seems to be by the definitive treaty a prospect of a reform intended with the Barbary States. It would be our interest to facilitate the event.… The timber & Spikes on the Annuities with this place is anxiously Expected. Allso Money to pay our debts to The Bacris &c.” Adds in a postscript of 15 May that a forty-four-gun Algerine frigate has brought in a captured forty-four-gun Portuguese frigate. “The portugee has 312 men landed here & 42 killed & wounded,… a great affair to Algiers, & frigt. & Crew is a loss & dishonoure to portugal, which Cannot be retrived.… Further this day The dey declared That all Christian Corsairs which … had not Medittiranian passports shd. be Condemned & Considered as Enemies.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 1 p.; docketed by Brent. Postscript written on cover. Another copy (ibid.) is docketed by Wagner as received 31 Jan. and includes a more detailed postscript. An earlier version of the same dispatch (ibid.), dated 10 May with no postscript, mentions only three captures by Algerine corsairs.



   
   JM was puzzled by O’Brien’s reference to timber and spikes, and he directed Brent to write to Israel Whelen about the matter. Brent wrote Whelen that this was one of several letters where O’Brien had referred to the same expectation, “which the Secretary is at a loss to understand,” and requested him “to explain it if you can.” Whelen replied that O’Brien had sent him a copy of his letter to the secretary of state of 10 Mar. 1800 containing “a project for a ship” and an order for “timber, spikes &ca.,” which Whelen had forwarded to the department on 27 Dec. 1800. Whelen wrote that he had received no orders to send the items and had “never supposed myself authorized to do any thing in the Algerine business, but what was particularly directed by the Secretary of State” (Brent to Whelen, 23 July 1802 [DNA: RG 59, DL, vol. 14]; Whelen to Brent, 24 July 1802 [DNA: RG 59, ML]; see also O’Brien to JM, 1 Feb. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:433).



   
   A full transcription of this document has been added to the digital edition.

